                                                 !l,411,   ,, "
                                                    ,vtss,4       --.,
       UNITED STATES DISTRICT COURT . _(Af~.rfio!Yi
      WESTERN DISTRICT OF KENTUC~¥ fhEJ 112 G.clt,;,r
                                                                019
             PADUCAH DIVISION        l1!£s,:,11.1°18 t1t1c- -· -- .
     CIVIL ACTION NO. s: I 4-CV-00099-TBR Dt.<;r. kcZ1%fh,


            EDDIE GENE VAUGHN.

                           v.

LT. HAWKINS, OFFICER J. CUREINGTON, AND
             OFFICER ODELL




      JURY INSTRUCTIONS




                        Page I of26
                                        INTRODUCTION

        Members of the jury, it is now time for me to instruct you about the law that you must

follow in deciding this case. I will start by explaining your duties and the general rules that

apply in every civil case. Then I will explain the elements, or parts, of the claims in question.

        You have two main duties as a juror: The first is to decide what the facts are from the

evidence that you saw and heard here in court. Deciding what the facts are is your job-not

mine. Nothing that I have said or done during this trial was meant to influence your decision

about the facts in any way.

       Your second duty is to take the law that I give you and to apply it to the facts. It is my

job to instruct you about the law, and you are bound by the oath you took at the beginning of the

trial to follow the instructions that I give you, even if you personally disagree with them. This

includes the instructions that I gave you during the trial and these instructions now. All of the

instructions are important, and you should consider them together as a whole.

       The lawyers may have talked about the law during their arguments. But if what they said

is different from what I say, you must follow what I say. What I say about the law controls.

       Perform these duties fairly. Do not let any bias, sympathy, or prejudice that you may feel

toward one side or the other influence your decision in any way. The law does not permit you to

be governed by sympathy, prejudice, or public opinion. All parties expect that you will carefully

and impartially consider all of the evidence, follow the law as I give it to you, and reach a just

verdict, regardless of the consequences.

       You should consider and decide this case as a dispute between persons of equal standing

in the community, of equal worth, and holding the same or similar stations in life. All persons

stand equal before the law and are to be treated as equals.


                                             Page 2 of26
        You are to consider only the evidence in the case. Unless you are otherwise instructed,

the evidence in the case consists of the sworn testimony of the witnesses regardless of who called

the witness, all exhibits received in evidence regardless of who may have produced them, and all

facts and events that may have been admitted or stipulated to. Statements and arguments by

lawyers are not evidence. The lawyers are not witnesses. What they have said in their opening

statement, closing arguments, and at other times is intended to help you understand the evidence,

but it is not evidence.

        Another part of your job as jurors is to decide how credible, or believable, each witness

was. This is your job, not mine. It is up to you to decide if a witness' s testimony was believable

and how much weight you think it deserves. You are free to believe everything that a witness

said, or only part of it, or none of it at all. But you should act reasonably and carefully in making

these decisions.

        You are required to evaluate the testimony of a corrections officer as you would the

testimony of any other witness. No special weight may be given to his or her testimony because

he or she is a corrections officer.

        You may consider other things that you think shed some light on the witness's

believability. Use your common sense and your everyday experience in dealing with other

people, and then decide what testimony you believe and how much weight you think it deserves.

The weight of the evidence does not necessarily depend upon the number of witnesses who

testify for either side.

        Some of you have taken notes during the trial. You may use any notes taken by you

during trial. However, the notes should not be substituted for your memory. Remember, notes

are not evidence. If your memory should differ from your notes, then you should rely on your



                                             Page 3 of26
memory and not your notes. You should not be influenced by another juror's notes.

        When you go to the jury room, you will select one juror to act as your foreperson. The

foreperson will preside over your discussions and will speak for you here in Court. You will take

these instructions to the jury room. When you have reached a unanimous agreement, your

foreperson will complete, date, and sign your answers. Nothing I have said or done is intended

to suggest what your verdict should be. That is entirely for you to decide.

        Once you start deliberating, do not talk to the marshal or to anyone else, except each

other, about the case. If you have any questions or messages, you must write them down on a

piece of paper, sign them, and give them to the marshal. The marshal will give them to me, and I

will respond as soon as I can. I may have to talk to the parties about what you have asked, so it

may take some time for me to get back to you.

        One more thing about messages: Do not ever write down or tell anyone outside the jury

room how you stand on your votes. That should stay secret until you are finished.

        Your verdict or answer to any question must be unanimous. That is, all eight (8)

members of the jury must agree on any answer to the question and on the verdict. It is your duty

as jurors to discuss this case and to try to reach an agreement. You must each decide the case for

yourself, but only after you have considered all of the evidence, discussed it fully with your

fellow jurors, and listened to the views of the other jurors. Do not be afraid to change your

opinion if the discussion persuades you that you should. But do not make a decision simply

because other jurors think that it is right, or simply to reach a verdict. Your sole interest is to

seek the truth from the evidence.




                                              Page 4 of26
                                      INSTRUCTION NO. 1

        The term "preponderance of the evidence" is used many times in these instructions and

deserves some explanation before addressing the claims involved in the case. To prove

something by a "preponderance of the evidence" means to prove that something is more likely so

than it is not so. In other words, a preponderance of the evidence means such evidence as, when

considered and compared to that opposed to it, has more convincing force, and produces in your

mind a belief that what is sought to be proved is more likely true than not true. It does_ not, of

course, require proof to an absolute certainty since proof to an absolute certainty is seldom

possible in any case.

       In determining whether any fact in issue has been established by a preponderance of the

evidence in the case, you may-unless otherwise instructed-consider the testimony of all

witnesses, regardless of who may have called them, and all exhibits received into evidence,

regardless of who may have produced them.

       You may have heard of the term "proof beyond a reasonable doubt." That is a stricter

standard applicable in criminal cases. It does not apply in civil cases, such as this one.

Therefore, you should disregard it.




                                             Page 5 of26
                                    INSTRUCTION NO. 2

       Defendant, J. Curington is not present in the courtroom today. Nor does Curington have

representation here today. You should not consider his absence or lack of representation when

deliberating, and his absence should should not affect any conclusions you may come to

regarding this case.




                                           Page 6 of26
                                           INSTRUCTION NO. 3

                Ladies and Gentlemen of the jury, before I instruct you as to the law in this case, I

want to point out something about having multiple defendants in one case. As you have heard

and seen during this trial, there are three Defendants in this case.

        It is crucial that you, the jury, give separate consideration to each Defendant in this case.

Although there are three defendants, it does not follow that if one is liable, then another is liable,

or that all are liable. Conversely, it does not follow that if one is not liable, then another is not

liable, and so on.




                                               Page 7 of26
                                      INSTRUCTION NO. 4

    42 United States Code Section 1983 Claim-Eigth Amendment Excessive Use of Force

        Eddie Vaughn is suing Lt. Hawkins, Officer J. Cureington, and Officer Odell under

United States Code 42 Section 1983, a civil rights law passed by Congress that provides a

remedy to persons who have been intentionally deprived of their federal constitutional rights

. under color of state law.

        Specifically, Vaughn claims that Lt. Hawkins, Officer J. Cureington, and Officer Odell,

while working as correctional officers at Kentucky State Penitentiary, intentionally violated

Vaughn's Eighth Amendment right as a prisoner to be free from cruel and unusual punishment.

        The United States Constitution guarantees that every person who is convicted of or

criminal offense has the right not to be subjected to cruel and unusual punishment while

incarcerated. This includes the right not be subjected to the excessive use of force.

        A person, including one that is incarcerated, may sue in this court for an award of money

damages against anyone who, under the color of state law, intentionally violates the person's

rights under the United Constitution.

        To succeed on his claim, Vaughn must prove each of the following facts by a

preponderance of the evidence:

        1) That the Defendants intentionally used force against Vaughn;

        2) That the Force used against Vaughn by the Defendants was excessive;

        3) That the Defendants acted under color of law; and

        4) That the Defendants conduct caused Vaughn's injuries.

                                          Excessiveness

        The second element described above requires Vaughn to prove by a preponderance of the



                                             Page 8 of26
evidence that any force used in this case was excessive. Whether a use of force against a prison

inmate is excessive depends on whether force was applied in a good faith effort to maintain or

restore discipline, or whether it was done maliciously or sadistically to cause harm. In order to

prove the force used against him was excessive, Vaughn must prove by preponderance of the

evidence that the Defendants used force against him maliciously and sadistically for the very

purpose of causing him harm.

       If Vaughn fails to prove that one of the Defendant acted maliciously and sadistically for

the very purpose of causing hirri harm, you must find for that particular Defendant. Whether a

Defendant acted maliciously and sadistically is to be evaluated by a subjective analysis of the

Defendant and his state of mind at the time. To act "maliciously" under this instruction means to

intentionally do a wrongful act without just cause or excuse, with an intent to inflict injury or

under circumstances that show an evil intent. In deciding whether a Defendant acted maliciously,

I remind you that you must give prison officials wide ranging deference in the adoption and

execution of policies and practices that in their judgment are needed to preserve internal order

and discipline and to maintain internal security in the prison. Not every push or shove-even if it

later seems unnecessary-is a constitutional violation. Prison officials always have the right to

use the reasonable force that is necessary under the circumstances to maintain order and ensure

compliance with jail or prison regulations.

       Some of the things you may want to consider in determining whether the prison officials

unnecessarily and wantonly inflicted pain on Vaughn include: (1) the extent of the injury

suffered, (2) the need for the application of force, (3) the relationship between the need and the

amount of force used. (4) the threat reasonably perceived by the responsible officials, (5) any

efforts made to temper the severity of a forceful response.



                                              Page 9 of26
                                    Under Color of State Law

       The third element described above requires that Vaughn show by a preponderance of the

evidence that the Defendants acted under the color of state law. "Under the color of state law"

means under the pretense of law. A prison official's or corrections officer's acts while performing

his or her official duties are done "under color" of state law whether those acts are in line with

his or her authority or overstep such authority. That individual acts "under color of state law"

even if he or she misuses the power they possess by virtue of a state law or because he or she is

clothed with the authority of state law. The individual' s acts that are done in pursuit of purely

personal objectives without using or misusing his or her authority granted by the state are not

acts done "under color of state law."

                                             Causation

       The fourth element described above requires Vaughn to show by a preponderance of the

evidence that the Defendants' conduct caused Vaughn's injuries. A defendant "causes" a

plaintiff's injuries if the plaintiff would not have been injured without the defendant's conduct,

and the injuries were a reasonably foreseeable consequence of the defendant's conduct.




                                             Page 10 of26
                                      INSTRUCTION NO. 5

                                     Compensatory Dam~ges

       If you find for Vaughn against one or more of the Defendants on any of the claims

asserted by Vaughn, then you will next determine from the evidence and award the Plaintiff such

sum of money as will fairly and reasonably compensate him for his mental and physical pain and

suffering, if any, as you believe from the evidence he has sustained as a direct result of the

deprivation of his constitutional rights by one or more of the Defendants.

       If you find more than one Defendant liable to the Plaintiff, you must consider these sums

separately, and only as they relate to the claims the Plaintiff has against each Defendant.

       The fact that I instruct you on damages should not be taken by you as indicating one way

or the other whether the Plaintiff is entitled to recover damages. This is entirely for you to

decide. Any damages you award must have a reasonable basis in the evidence. They need not be

mathematically exact but there must be enough evidence for you to make a reasonable estimate

of damages without speculation or guess work.

       If you find in favor of the Plaintiff against one or more of the Defendants, but you find

the Plaintiff's damages have no monetary value, then you must return a verdict for the Plaintiff in

the nominal amount of one dollar.




                                             Page 11 of26
                                          INSTRUCTION NO. 6

                                           Punitive Damages

       ·If you find for the Plaintiff against one or more of the Defendants, and you awarded

compensatory damages or nominal damages under these Instructions, then you may, in your

discretion, award punitive damages. However, you may only award punitive damages if you

believe that that Defendant's conduct involved a reckless indifference or disregard for Plaintiffs

constitutional rights, life, or safety.

        Punitive damages are awarded against a Defendant for the purpose of punishing the

Defendant for misconduct and deterring him or her and others from engaging in similar conduct

in the future. If you award punitive damages, they must be fixed with calm discretion and sound

reason, and must never be awarded, or fixed in amount, because of any sympathy, bias, or prejudice

with respect to any party to the case. If you decide to award punitive damages, you shall consider

the following factors:

        I) The harm to the Plaintiff as measured by the damages you have awarded under these

Instructions caused by a Defendant's failure to comply with his or her duties; and

        2) The degree, if any, to which you have found from the evidence that that Defendant's

failure to comply with his or her duties was reprehensible, considering the following:

                a) the degree to which the Defendant's conduct evinced an indifference to or

                   reckless disregard for the health and safety of others;

                b) the degree to which the harm suffered by the Plaintiff was a result of intentional

                    conduct, or mere accident;

                c) the likelihood, at the time of the Defendant's conduct, that serious harm would

                   arise from it;



                                              Page 12 of26
               d) the degree of the Defendant's awareness of that likelihood;

               e) the profitability of the misconduct to the Defendant;

               f) the duration of the misconduct and any concealment of it by the Defendant;

               g) any ~ctions by the Defendant to remedy the misconduct once it became known

                  to the Defendant.

       Remember: the fact that I have instructed you on punitive damages should not be taken

by you as indicating one way or the other whether the Plaintiff is entitled to recover such

damages. This is entirely for you to decide. Remember, you must consider Vaughn's claims

against each Defendant and any award of damages against each Defendant separately.




                                            Page 13 of26
                                      INSTRUCTION NO. 7

        Some of this instruction has already been covered by the introduction above. However,

your duties as a jury are important, and it is important that you understand those duties and the

deliberation process. Therefore, certain instructions concerning the deliberation process are

worth repeating.

        When you go back to the jury room, you will discuss the case with your fellow jurors to

reach an agreement if you are able to do so. The first order of business should be the selection of

a foreperson. That person will preside over your deliberations and speak for you here in Court.

        Your verdict must be unanimous and based solely on the evidence and on the law as I have

given it to you in these instructions. You must all agree on any verdict you reach.

       Each of you must decide the case for yourself, but you should do so only after you consider

all the evidence, discuss it fully with each other, and listen to the views of your fellow jurors.

       Do not be afraid to change your opinion if you think you are wrong. But do not come to a

decision simply because other jurors think it is right.

       This case has taken a great deal of time and effort to prepare and try. There is no reason to

think it could be better tried or that another jury is better qualified to decide it. Therefore, it is

important that you reach a verdict if you can do so conscientiously. If it looks at some point as if

you may have difficulty in reaching a unanimous verdict, you should reexamine your position to

see whether you have given careful consideration and sufficient weight to the evidence that have

favorably impressed the jurors who disagree with you. You should not hesitate to reconsider your

views from time to time and to change them if you think this is appropriate.

       It is important that you attempt to return a verdict but, of course, only if each of you can

do so after having made his or her own conscientious determination. Do not surrender an honest



                                             Page 14 of26
conviction as to the weight and effect of the evidence simply to reach a verdict one way or the

other.

         Do not talk to the Marshal or to me or to anyone else, except for each other, about this case

or where each individual juror stands at any given· time. If it becomes necessary during your

deliberations to communicate with me; you may send a note through the Marshal signed by your

foreperson or by one or more members of the jury. No member of the jury should ever attempt to

communicate with me on anything concerning the case except by a signed writing or here in open

Court. For example, do not write down or tell anyone that you are split on your verdict 4-4 or 6-2

one way or another. That should stay secret until you have finished your deliberations.




                                             Page 15 of26
                                     INSTRUCTION NO. 8

       I have prepared Verdict Forms for your use in making your verdict. After you have

reached unanimous agreement on a verdict for each of the Vaughn's claims, if you are able to do

so, your foreperson will fill in the forms that have been given to you and advise the Marshal

outside your door that you are ready to return to the courtroom. After you return to the

courtroom, your foreperson will deliver the completed verdict forms as directed.




                                           Page 16 of26
       UNITED STATES DISTRICT COURT
      WESTERN DISTRICT OF KENTUCKY
             PADUCAH DIVISION
     CIVIL ACTION NO. 5:14-CV-00099-TBR


          EDDIE GENE VAUGHN.

                       v.

LT. HAWKINS, OFFICER J. CUREINGTON, AND
             OFFICER ODELL




         VERDICT FORMS




                   Page 17 of26
                                  INTERROGATORY NO. l(A)

QUESTION ONE: Do you the jury find from a preponderance of the evidence that the Plaintiff,

Eddie Vaughn, has established:

       1.      that Defendant Lt. Hawkins used excessive force against the Plaintiff, Eddie

Vaughn, in violation of the Eighth Amendment to the United States Constitution, as defined and

explained in Instruction No. 4?



YES - - - -                                                          NO - - - -



                                                        Foreperson




                                                        Date



IF YOU ANSWERED "YES" TO INTERROGATORY NO. l(A) ABOVE, PLEASE
CONTINUE TO INTERROGATORY NO. l(B) ON THE NEXT PAGE.

IF · YOU ANSWERED "NO" TO INTERROGATORY NO. l(A) ABOVE, PLEASE
CONTINUE TO INTERROGATORY NO. 2(A)




                                         Page 18 of26
                                INTERROGATORY NO. l(B)

       QUESTION TWO: If you answered "YES" to the question presented to you on

INTERROGATORY l(A) on the preceding page, what sum of money do you find from a

preponderance of the evidence to be the total amount of Plaintiff, Eddie Vaughn's "compensatory

damages," as explained in Instruction No. 5? If you answered "YES" to the question presented to

you on INTERROGATORY NO. l(A) on the preceding page, but you find that Plaintiff Eddie

Vaughn has no "compensatory damages," as explained in Instruction No. 5, then you must award

the Plaintiff "nominal damages," as explained in Instruction No. 5.



                           ANSWER:        $
                                           ---------




                                                          Foreperson




                                                          Date



REGARDLESS OF HOW YOU ANSWERED INTERROGATORY NO. l(B), PROCEED
TO INTERROGATORY l(C).




                                           Page 19 of26
                                INTERROGATORY NO. l(C)

       QUESTION THREE: If you find for Vaughn on his Eighth Amendment Claim against

Lt. Hawkins, do you the jury find from a preponderance of the evidence that the Plaintiff Eddie

Vaugh is entitled to punitive damages against Lt. Hawkins, as discussed in Instruction No. 6?



           Yes - - - - -             No - - - - -



           Foreperson _ _ _ _ _ _ _ __                          Date - - - - - - -




       If your answer is "Yes," please provide that value in the space provided below:



                           ANSWER:        $
                                           ---------




                                                         Foreperson




                                                         Date




                                          Page 20 of26
                                 INTERROGATORY NO. 2(A)

QUESTION ONE: Do you the jury find from a preponderance of the evidence that the Plaintiff,

Eddie Vaughn, has established:

       1.     that Defendant Officer J. Cureington used excessive force against the Plaintiff,

Eddie Vaughn, in violation of the Eighth Amendment to the United States Constitution, as defined

and explained in Instruction No. 4?



YES - - - -                                                           NO - - - -



                                                         Foreperson




                                                         Date



IF YOU ANSWERED "YES" TO INTERROGATORY NO. 2(A) ABOVE, PLEASE
CONTINUE TO INTERROGATORY NO. 2(B) ON THE NEXT PAGE.

IF YOU ANSWERED "NO" TO INTERROGATORY NO. 2(A) ABOVE, PLEASE
CONTINUE TO INTERROGATORY NO. 3(A)




                                          Page 21 of26
                                INTERROGATORY NO. 2(8)

       QUESTION TWO: If you answered "YES" to the question presented to you on

INTERROGATORY 2(A) on the preceding page, what sum of money do you find from a

preponderance of the evidence to be the total amount of Plaintiff, Eddie Vaughn's "compensatory

damages," as explained in Instruction No. 5? If you answered "YES" to the question presented to

you on INTERROGATORY NO. 2(A) on the preceding page, but you find that Plaintiff Eddie

Vaughn has no "compensatory damages," as explained in Instruction No. 5, then you must award

the Plaintiff "nominal damages," as explained in Instruction No. 5.



                           ANSWER:        $- - - - - - - - -




                                                          Foreperson




                                                          Date



REGARDLESS OF HOW YOU ANSWERED INTERROGATORY NO. 2(8), PROCEED
TO INTERROGATORY 2(C).




                                           Page 22 of26
                                INTERROGATORY NO. 2(C)

       QUESTION THREE: If you find for Vaughn on his Eighth Amendment Claim against

Officer J. Cureington, do you the jury find from a preponderance of the evidence that the Plaintiff

Eddie Vaugh is entitled to punitive damages against Officer J. Cureington, as discussed in

Instruction No. 6?



           Yes - - - - -             No - - - - -



           Foreperson - - - - - - - - -                          Date - - - - - - -




       If your answer is "Yes," please provide that value in the space provided below: ,



                           ANSWER:         $
                                            ---------




                                                          Foreperson




                                                          Date




                                           Page 23 of26
                                   INTERROGATORY NO. 3(A)

QUESTION ONE: Do you the jury find from a preponderance of the evidence that the Plaintiff,

. Eddie Vaughn, has established:

        1.     that Defendant Officer Odell used excessive force against the Plaintiff, Eddie

Vaughn, in violation of the Eighth Amendment to the United States Constitution, as defined and

explained in Instruction No. 4?



YES - - - -                                                           NO - - - -



                                                         Foreperson




                                                         Date



IF YOU ANSWERED "YES" TO INTERROGATORY NO. 3(A) ABOVE, PLEASE
CONTINUE TO INTERROGATORY NO. 3(B) ON THE NEXT PAGE.

IF YOU ANSWERED "NO" TO INTERROGATORY NO. 3(A) ABOVE, PLEASE
CONTINUE TO INTERROGATORY NO. 4(A)




                                          Page 24 of26
                                INTERROGATORY NO. 3(B)

       QUESTION TWO: If you answered "YES" to the question presented to you on

INTERROGATORY 3(A) on the preceding page, what sum of money do you find from a

preponderance of the evidence to be the total amount of Plaintiff, Eddie Vaughn's "compensatory

damages," as explained in Instruction No. 5? If you answered "YES" to the question presented to

you on INTERROGATORY NO. 3(A) on the preceding page, but you find that Plaintiff Eddie

Vaughn has no "compensatory damages," as explained in Instruction No. 5, then you must award

the Plaintiff "nominal damages," as explained in Instruction No. 5.



                           ANSWER:        $
                                           ---------




                                                          Foreperson




                                                          Date



REGARDLESS OF HOW YOU ANSWERED INTERROGATORY NO. 3(B), PROCEED
TO INTERROGATORY 3(C).




                                           Page 25 of26
                                INTERROGATORY NO. 3(C)

       QUESTION THREE: If you find for Vaughn on his Eighth Amendment Claim against

Officer Odell, do you the jury find from a preponderance of the evidence that the Plaintiff Eddie

Vaugh is entitled to punitive damages Officer Odell, as discussed in Instruction No. 6?



           Yes - - - -               No - - - -



           Foreperson _ _ _ _ _ _ _ __                           Date - - - - - - -




       If your answer is "Yes," please provide that yalue in the space provided below:



                           ANSWER:        $
                                           ---------




                                                          Foreperson




                                                          Date




YOUR VERDICT IS NOW COMPLETE, AND YOU SHOULD RETURN TO THE
COURTROOM.

                                           Page 26 of26
